        Case 1:19-cv-00508-DCN Document 14 Filed 05/18/20 Page 1 of 4




                         UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF IDAHO


 LARRY A. CRAWFORD,
                                               Case No. 1:19-cv-00508-DCN
                      Plaintiff,
                                               SUCCESSIVE REVIEW ORDER BY
        v.                                     SCREENING JUDGE

 DETECTIVE BECKY WHITE,

                      Defendant.


       Plaintiff Larry A. Crawford is a prisoner proceeding pro se and in forma pauperis in

this civil rights action. The Court previously reviewed Plaintiff’s complaint pursuant to 28

U.S.C. §§ 1915 and 1915A, determined that it failed to state a claim upon which relief

could be granted, and allowed Plaintiff an opportunity to amend. See Initial Review Order,

Dkt. 7. Plaintiff has now filed an Amended Complaint, which names Detective Becky

White as the only Defendant. See Dkt. 12.

       The Court retains its screening authority pursuant to 28 U.S.C. §§ 1915(e)(2) and

1915A(b). Having reviewed the Amended Complaint, the Court concludes that Plaintiff

has failed to remedy the deficiencies in his initial Complaint, and the Court will dismiss

this case pursuant to 28 U.S.C. §§ 1915 and 1915A.

1.     Screening Requirement

       As explained in the Initial Review Order, the Court must dismiss a prisoner or in

forma pauperis complaint—or any portion thereof—that states a frivolous or malicious



SUCCESSIVE REVIEW ORDER BY SCREENING JUDGE - 1
         Case 1:19-cv-00508-DCN Document 14 Filed 05/18/20 Page 2 of 4




claim, fails to state a claim upon which relief may be granted, or seeks monetary relief

from a defendant who is immune from such relief. 28 U.S.C. §§ 1915(d)(2) & 1915A(b).

2.     Pleading Standard

       A complaint must contain “a short and plain statement of the claim showing that the

pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). A complaint fails to state a claim for

relief under Rule 8 if the factual assertions in the complaint, taken as true, are insufficient

for the reviewing court plausibly “to draw the reasonable inference that the defendant is

liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). “[D]etailed

factual allegations” are not required, but a plaintiff must offer “more than ... unadorned,

the-defendant-unlawfully-harmed-me accusation[s].” Id. (internal quotation marks

omitted).

3.     Discussion

       Plaintiff brings claims under 42 U.S.C. § 1983, the civil rights statute. To state a

plausible civil rights claim, a plaintiff must allege a violation of rights protected by the

Constitution or created by federal statute proximately caused by conduct of a person acting

under color of state law. Crumpton v. Gates, 947 F.2d 1418, 1420 (9th Cir. 1991). To be

liable under § 1983, “the defendant must possess a purposeful, a knowing, or possibly a

reckless state of mind.” Kingsley v. Hendrickson, 135 S. Ct. 2466, 2472 (2015). Negligence

is not actionable under § 1983, because a negligent act by a public official is not an abuse

of governmental power but merely a “failure to measure up to the conduct of a reasonable

person.” Daniels v. Williams, 474 U.S. 327, 332 (1986).




SUCCESSIVE REVIEW ORDER BY SCREENING JUDGE - 2
         Case 1:19-cv-00508-DCN Document 14 Filed 05/18/20 Page 3 of 4




       The conviction for which Plaintiff is incarcerated—a 2007 conviction of lewd

conduct with a minor under the age of sixteen—was based in part on statements Plaintiff

made to Defendant Detective White. Plaintiff alleges that Detective White coerced him

into making the statements in violation of Plaintiff’s Fifth Amendment right to be free from

compelled self-incrimination and his Fourteenth Amendment right to due process of law.

Am. Compl., Dkt. 12, at 2.1 to 2.3.

       The Court informed Plaintiff in the Initial Review Order that such claims appeared

to be barred by Heck v. Humphrey, 512 U.S. 477 (1994); see Dkt 7 at 7–8. It is clear from

the Amended Complaint that a favorable result in this action—that is, a finding that

Detective White unconstitutionally obtained Plaintiff’s statements—would imply the

invalidity of Plaintiff’s conviction. See id. at 486–87. Because Plaintiff has not shown that

the conviction has been reversed, expunged, or otherwise called into question, Heck v.

Humphrey bars Plaintiff’s § 1983 action.

4.     Conclusion

       Although pro se pleadings must be liberally construed, “a liberal interpretation of a

civil rights complaint may not supply essential elements of the claim that were not initially

pled.” Ivey v. Bd. of Regents of Univ. of Alaska, 673 F.2d 266, 268 (9th Cir. 1982). Because

Plaintiff has already been given the opportunity to amend and still has failed to state a

plausible claim for relief, the Court will dismiss the Amended Complaint without further

leave to amend. See Knapp v. Hogan, 738 F.3d 1106, 1110 (9th Cir. 2013) (“When a litigant

knowingly and repeatedly refuses to conform his pleadings to the requirements of the

Federal Rules, it is reasonable to conclude that the litigant simply cannot state a claim.”).


SUCCESSIVE REVIEW ORDER BY SCREENING JUDGE - 3
      Case 1:19-cv-00508-DCN Document 14 Filed 05/18/20 Page 4 of 4




                                     ORDER

     IT IS ORDERED:

     1.   Plaintiff’s Motion to File Amended 42 USCS § 1983 Civil Rights Action

          (Dkt. 10) is GRANTED IN PART, to the extent that the Court has screened

          Plaintiff’s Amended Complaint.

     2.   The Amended Complaint fails to state a claim upon which relief may be

          granted. Therefore, for the reasons stated in this Order and the Initial Review

          Order (Dkt. 7), this entire case is DISMISSED without prejudice pursuant to

          28 U.S.C. §§ 1915(e)(2)(B)(ii) and 1915A(b)(1). See Trimble v. City of Santa

          Rosa, 49 F.3d 583, 585 (9th Cir. 1995) (per curiam) (stating that Heck

          dismissal must be without prejudice so the plaintiff “may reassert his claims

          if he ever succeeds in invalidating his conviction”).


                                             DATED: May 18, 2020


                                             _________________________
                                             David C. Nye
                                             Chief U.S. District Court Judge




SUCCESSIVE REVIEW ORDER BY SCREENING JUDGE - 4
